Citation Nr: 0812814	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  95-40 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim for service connection for 
malaria.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for a lung condition, 
claimed as due to exposure to Agent Orange.

5. Entitlement to service connection for drug abuse, claimed 
as secondary to the service-connected post-traumatic stress 
disorder (PTSD).

6.  Entitlement to a compensable evaluation for the service-
connected residuals of a left wrist fracture.

7.  Entitlement to a permanent and total rating for 
nonservice-connected disability pension purposes.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1985 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The file was subsequently 
transferred to the RO in Montgomery, Alabama at the veteran's 
request.

The veteran testified before the RO's hearing officer in 
September 1995.

The Board remanded the case for further development in April 
2003.

The rating decision on appeal and the Board's remand in April 
2003 characterized one of the issues on appeal as 
"entitlement to service connection for alcohol and drug 
abuse secondary to the service-connected PTSD."  In July 
2007 the RO issued a rating decision granting secondary 
service connection for alcohol abuse, but not for drug abuse.  
The Board has accordingly recharacterized that issue as 
reflected on the title page.
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  A January 1983 rating decision by the RO denied service 
connection for malaria; the veteran was notified of the 
denial but did not appeal.

3.  No evidence associated with the claims file since the 
RO's January 1983 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
malaria.

4.  The veteran is not shown to have ever had active 
tuberculosis.

5.  The veteran is not shown to have had gout in service, and 
there is no medical evidence of a relationship between any 
current gout and military service.

6.  The veteran does not have any diagnosed chronic lung 
disorder, to include any lung disorder recognized by VA as 
associated with exposure to Agent Orange.

7.  The veteran is shown to have intermittently used drugs 
other than alcohol; there is no evidence that such drug use 
was associated with his service-connected PTSD.

8.  During the course of the appeal the veteran's service-
connected left wrist disability has been manifested by 
essentially normal range of motion but with additional 
disability due to pain.

9.  The veteran's service-connected and nonservice-connected 
medical and psychiatric disabilities do not render him unable 
to obtain and maintain gainful employment commensurate with 
his age, educational background, and training.



CONCLUSIONS OF LAW

1. The January 1983 RO rating decision denying service 
connection for malaria is final.  38 U.S.C.A. § 7105(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

2.  As new and material evidence since RO's January 1983 
denial of service connection for malaria has not been 
received, the criteria for reopening that claim are not met.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001). 

3.  The veteran does not have a disability manifested by 
active tuberculosis due or aggravated by military service, 
nor may active chronic tuberculosis following discharge from 
service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(a) (2007).  

4.  The veteran does not have a disability manifested by gout 
due to or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

5.  The veteran does not have a disability manifested by a 
lung disorder due to or aggravated by military service, to 
include as consequent to exposure to Agent Orange.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309(e) (2007).  

6.  The veteran does not have a disability manifested by drug 
abuse due to or aggravated by military service, to include as 
secondary to the service-connected PTSD.   38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).  

7.  The criteria for a rating of 10 percent, but not more, 
for the service-connected residuals of left wrist fracture 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 
4.40, 4.45, 4.71 including Diagnostic Codes 5214 and 5215 
(2007)  

8. The criteria for entitlement to a permanent and total 
rating for nonservice-connected disability pension purposes 
are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.340, 3.342, 4.15, 4.16, 
4.17 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating decision on appeal was issued prior to the 
enactment of the VCAA.  In July 2003, during the course of 
the appeal, the RO sent the veteran a letter advising him 
that to establish service connection the evidence must show 
an injury in service or a disease that began in or was made 
worse during military service, or an event causing an injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

The July 2003 letter also advised the veteran that to reopen 
a previously-denied claim requires evidence that is both new 
(submitted to VA for the first time) and material (bearing 
directly and substantially on the matter for consideration), 
and that to establish entitlement to a higher rating for a 
service-connected disability the evidence must show that the 
condition had increased in severity.

Finally, the July 2003 letter advised the veteran that to 
establish entitlement to nonservice-connected pension the 
evidence must show three things: active military service for 
at least 90 days during a period of war or discharge from 
service due to a service-connected disability during a period 
of war; permanent inability to work due to a disability, or 
age 65 or older, or patient in a nursing home, or receiving 
disability income from the Social Security Administration 
(SSA); and, net worth and income less than the maximum limit 
set by law.  

The veteran had ample opportunity to respond to the letter 
prior to the issue of the most recent Supplemental Statement 
of the Case (SSOC) in July 2007.  The Board accordingly finds 
that the veteran has received notice of the elements required 
to support his claims on appeal, and that he has been 
afforded adequate opportunity to submit such information and 
evidence.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, the July 2003 letter satisfied that requirement.  

Also specific to requests to reopen, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recently held that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
disease or injury.  Boggs v. Peake, No. 2007-7137 (Fed. Cir. 
March 26, 2008).   In this case, the previously-denied claim 
and the new claim both address the same claimed disorder - 
malaria - and, as there is no second diagnosed disorder, the 
Boggs analysis is not triggered   

The July 2003 letter cited above advised the veteran that VA 
is responsible for getting relevant records held by any 
Federal agency, to include military records, SSA records, and 
records from VA and other Government agencies.  The letter 
advised the veteran that that VA would make reasonable 
efforts to obtain relevant records from non-Federal agencies 
and entities if authorized by the veteran to do so.  

The Board finds the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been expressly met in this appeal.  

The RO did not expressly fulfill the fourth content-of-notice 
requirement (a request by VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim) in that the RO did not advise the veteran to "give us 
all he's got."  However, the Board finds that the 
requirement has been constructively advised to do so.  

The veteran has been advised of the evidence required to 
support his claim, and he has been continuously advised of 
the evidence of records via the rating decision, via the 
Statement of the Case (SOC), the Supplemental Statements of 
the Case (SSOCs), the previous adjudication documents of the 
RO, and the Board's previous remand.  The veteran has 
accordingly been constructively invited to submit any 
evidence in his possession that relates to his claim that is 
not already of record.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran after the rating decision.  This is logical, since 
the rating decision was issued prior to enactment of the 
VCAA.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO has given the veteran notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence prior to the issuance of the most recent SSOC in 
July 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO has not advised the veteran of the fourth and fifth 
Dingess elements (degree of disability, and effective date 
pertaining to the disability).  However, the Board's action 
herein denies service connection for the claimed disorders, 
so no degree of disability or effective date will result from 
the Board's decision.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess in regard 
to the claim for service connection.  

Dingess also held that, in rating cases, a claimant must be 
informed of the rating formulae for all possible schedular 
ratings; this was accomplished in the SOC and SSOCs, which 
suffices for Dingess.  

Dingess also held that VA notice in rating cases must include 
information regarding the effective date that may be 
assigned.  This was not accomplished.  However, the Board's 
action herein grants an increased rating for the entire 
period since the veteran submitted his claim for increase in 
August 1994, so there is no prejudice under the notice 
requirements of Dingess in regard to the claim for increased 
rating.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's and daily life (such as a specific 
measurement or test result)?  If so, do the notice letters 
provide at least general notice of that requirement?  (3) Do 
the notice letters advise the claimant that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant DCs, which typically provide a range in 
severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity 
and duration, and their impact on employment and daily life?  
(4) Do the notice letters provide examples of the types of 
medical and lay evidence the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased rating - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

The RO's letter in July 2003 did not address all the elements 
required by Vazquez-Flores regarding claims for increased 
rating.  However, the veteran's argument for nonservice-
connected pension addresses precisely those elements (the 
degree to which his disabilities, service-connected and 
nonservice-connected, impact on his life and employability).  
The Board therefore finds that the veteran had actual 
knowledge of those elements, and that there is accordingly no 
prejudice under Vazquez-Flores.
 
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment records (STR) are on file, as 
are the veteran's SSA disability file and medical records 
from those VA and non-VA medical providers the veteran 
identified as having relevant records.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the appeal 
is adjudicated by the Board.  

The veteran has been advised of his entitlement to a hearing 
before the Board, but he has not requested such a hearing.

Finally, the Board finds no reason to remand for a medical 
examination at this point, for the reasons articulated below.  

A medical examination is not required if the appellant has 
not presented a prima facie case for the benefit claimed.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curiam).  As explained in detail below, the veteran has not 
presented a prima facie case for service connection because 
there is no medical evidence that he actually has the claimed 
disabilities (tuberculosis, gout, lung condition, and medical 
disability consequent to drug abuse).

In regard to the claims for increased rating and for 
nonservice-connected pension, the veteran's most recent VA 
medical and psychiatric examinations were performed in April 
2004.  The veteran does not contend - and VA medical records 
through June 2007 do not show - that his symptoms have 
increased in severity since then.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

A.  Petition to Reopen a Previously Denied Claim

The RO issued a rating decision in January 1983 that denied 
service connection for malaria, based on the RO's finding 
that there was no evidence that the veteran had any residuals 
of that disease.  The veteran was notified of the decision by 
a letter in January 1983, but he did not file an appeal.  

As the veteran did not file a substantive appeal in regard to 
the RO's January 1983 rating decision, that rating decision 
is final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed his current claim in August 1994.  
Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The regulations implementing VCAA include a revision of 38 
C.F.R. § 3.156.  However, that revision applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2002).  Given that the claim culminating 
in the instant appeal was received in February 2001, the 
Board will apply the version of 38 C.F.R. § 3.156(a) that was 
in effect prior to August 29, 2001.  
 
In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the RO's January 1983 
rating decision consisted of STR only.  

The "new" medical and lay evidence added to the record 
since the RO's January 1983 rating decision (the evidence 
that was not before the adjudicator in April 1998) includes 
treatment notes from Los Angeles VA Medical Center (VAMC) 
from the period March 1993 through June 1995; treatment notes 
from VAMC Birmingham from the period October 1995 through 
June 2007; and, SSA disability file including treatment 
records from numerous VA and non-VA medical providers.   

These records are not "new" because they were not before 
the adjudicator in January 1983.  However, they are not 
"material" because nothing therein shows residuals of 
malaria at any time since discharge from military service.

The only reference to malaria in the new evidence is a VA 
compensation and pension (C&P) examination in September 1994 
in which the veteran reported having had malaria in service.  
The examiner's diagnosis was status post malaria per patient 
history, but no current active disease process evident.

In sum, the evidence added to the file since January 1983 in 
the context of the attempt to reopen the claim of service 
connection for malaria essentially fails to address the 
deficiencies of the veteran's claim, as found in the last 
final denial on the merits, and is not material.  

Accordingly, the Board finds that the evidence received since 
the January 1983 rating decision regarding the claim for 
service connection for malaria is either cumulative or 
redundant of evidence previously of record or, if new, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

It follows that the claims of service connection for malaria 
may not be reopened, and the RO's January 1983 denial of that 
claim remains final.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  



B.  Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997), citing Wilson, 2 Vet. App. at 19.  


Service connection for tuberculosis

The veteran's STR shows no indication of tuberculosis.  His 
separation physical examination in October 1970 showed the 
lungs and chest as clinically "normal" and current chest X-
ray as negative.

Tuberculosis may be service-connected as a chronic disease if 
shown to be manifested to a compensable degree within three 
years after discharge from service, even if not shown during 
service.  38 C.F.R. §§ 3.307, 3.309(a).  In this case there 
is no evidence of tuberculosis to any degree within the first 
three years after discharge from service and the presumption 
does not apply. 

The veteran had normal chest X-ray in May 1992 at Freeman 
Radiology Medical Group.  

VA chest X-ray in June 1994 showed no evidence of acute 
cardiopulmonary disease, although there were increased 
interstitial markings and a probable granuloma in the left 
base.  A July 1994 VA treatment note states that the veteran 
was to be referred to the infectious disease (ID) clinic to 
evaluate the questionable chest X-ray in light of the 
veteran's history of positive purified protein derivative 
(PPD) skin test.  

A July 1994 treatment note by the ID clinic records recent 
symptoms including cough with white sputum but does not 
diagnose active tuberculosis.  The veteran was placed on 
several prophylactic medications and referred for follow-up.

The veteran was admitted to VA for inpatient treatment for an 
unrelated disorder in August 1994.  A nurse's note states 
that a physician from the ID clinic confirmed at the time 
that the veteran had a positive PPD result but did not 
currently have active tuberculosis and was therefore not 
infectious to others.

The veteran had a VA compensation and pension (C&P) 
examination in September 1994 in which he reported having 
been tested positive in PPD tests while working at the VA 
pharmacy, and that he currently took medication in the form 
of Isoniazid (INH).  The veteran complained of shortness of 
breath and of constant mucus in the throat.  On examination 
the lungs were clear and there was no cough or expectoration.  
X-ray showed a calcified granuloma on the left base but the 
lungs were otherwise clear.  The examiner diagnosed status 
post tuberculosis with current INH therapy.

The veteran had a VA Agent Orange examination in May 2002 in 
which the lungs were clear on examination.  X-ray again 
showed a calcified granuloma on the left lower lobe but the 
lungs were otherwise clear.  The veteran was notified that 
the scar tissue on the lung may have been from an old 
tuberculosis infection.

The veteran has submitted no lay evidence in support of this 
claim for the Board to consider.

Based on review of the evidence above the Board finds that 
the veteran is shown to have been exposed to tuberculosis at 
some point in his life, and to apparently have residuals 
thereof in the form of scarring in the lung (granuloma).  
However, there is no evidence whatsoever that he has had 
active tuberculosis at any point, and in fact the veteran's 
extensive medical treatment records on file disprove any 
active tuberculosis and any residuals other than the benign 
scarring.

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The term "disability" as used 
for VA purposes refers to impairment of earning capacity due 
to disease, injury, or defect, rather than the disease, 
injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

Thus, exposure to tuberculosis, and subsequent positive PPD, 
is not a present disability on which a claim for service 
connection can be based, absent evidence of an active disease 
or disabling residuals of an active disease. 
 
The veteran apparently believes that he was exposed to 
tuberculosis in Vietnam, but the absence of symptoms in his 
STR and separation physical examination and the passage of 
many years between his discharge and the first identification 
of positive PPD belie that belief.  The veteran is shown to 
have spent years as a homeless person living in shelters, 
which is an environment consistent with exposure to 
tuberculosis.  However, in the absence of any history of 
active tuberculosis, the question of etiology of such 
exposure is moot.

The Board accordingly finds that the criteria for service 
connection for tuberculosis are not met, and the claim must 
be denied.


Service connection for gout

The veteran's STR shows no indication of gout.  His 
separation physical examination in October 1970 shows all 
physical systems, including the extremities, as clinically 
"normal."  

The veteran had a VA C&P examination in September 1994 in 
which he reported symptoms of gout in both feet beginning in 
"1969 or 1979."  The examiner diagnosed chronic pain in the 
great toes bilaterally, the right third, fourth and fifth 
toes, and the left second toe "consistent with gouty 
arthritis."

There is no other evidence whatsoever in the veteran's 
voluminous claims file addressing symptoms of gout, and 
nowhere is there an actual diagnosis of "gout" or "gouty 
arthritis."  As noted above, absent medical evidence of a 
current disability there is no claim.  Brammer, 3 Vet. App. 
at 225.

The veteran asserted to the examiner that he began to 
experience symptoms of gout "in 1969 or 1979."  A layperson 
is competent to testify in regard to the onset and continuity 
of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

The veteran's recollection that his symptoms of gout began in 
1969 (during military service) is belied by the separation 
physical examination in October 1970, which notes the feet as 
"normal" and shows no abnormal serology results.  The 
veteran's recollection that his symptoms of gout began in 
1979 (nine years after discharge from service) may be 
correct, but does nothing to support a claim for service 
connection; in fact, the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

As noted above, "symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology."  Savage, 10 
Vet. App. at 496, citing Wilson, 2 Vet. App. at 19.  Even if 
arguendo the veteran experienced some undocumented symptoms 
arguably consistent with gout during service, he has not 
asserted - and the medical evidence does not corroborate - 
that he had continued symptomology after discharge from 
service, and indeed he has not shown a competent diagnosis of 
gout at any time during the course of the appeal.

The Board accordingly finds that the criteria for service 
connection for gout are not met, and the claim must be 
denied.


Service connection for a lung condition, claimed as due to 
Agent Orange

The veteran's STR shows no indication of any lung disorder.  
His separation physical examination in October 1970 showed 
the lungs and chest as clinically "normal" and current 
chest X-ray as negative.

The veteran had normal chest X-ray in May 1992 at Freeman 
Radiology Medical Group.  VA chest X-ray in June 1994 showed 
no evidence of acute cardiopulmonary disease, although there 
were increased interstitial markings and a probable granuloma 
in the left base. 

The veteran had a VA Agent Orange examination in May 2002.  
The lungs were clear on examination.  X-ray showed a 
calcified granuloma on the left lower lobe but the lungs were 
otherwise clear.  The veteran was notified that the results 
of the Agent Orange physical examination were normal except 
for dry skin on the hands.  The veteran was informed that 
laboratory tests showed anemia, and that X-rays showed a 
small amount of scar tissue in the lungs possibly due to an 
old tuberculosis infection.

The veteran also had a VA general medical examination in 
April 2004 in which the lungs were clear on examination.

There is no evidence whatsoever in the veteran's voluminous 
claims file, including numerous physical examinations by VA 
and non-VA medical providers, showing any chronic respiratory 
disorder on which service connection could arguably be based.  
As noted above, absent medical evidence of a current 
disability there is no claim.  Brammer, 3 Vet. App. at 225.

The veteran asserts that he has a lung disease consequent to 
exposure to Agent Orange.  The veteran served in the Republic 
of Vietnam, so his exposure to Agent Orange is presumed.  
38 C.F.R. § 3.313.  

VA recognizes certain diseases as presumptively due to 
exposure to Agent Orange, including respiratory cancers and 
various other diseases listed in 38 C.F.R. § 3.309(e).  The 
veteran is not shown to have any lung disease listed in that 
regulation, so the presumption does not apply.

The veteran has presented no lay evidence in regard to the 
claimed disorder for the Board to review.

The Board accordingly finds that the criteria for service 
connection for a lung disorder are not met, and the claim 
must be denied.


Service connection for drug abuse, claimed as secondary to 
PTSD

The veteran's STR shows no indication of drug abuse during 
service.

The veteran filed a claim for SSA disability benefits in 
March 1993, citing inter alia polysubstance abuse.  However, 
in a June 1993 SSA daily activities questionnaire, he 
admitted to alcohol abuse but denied and drug abuse.

The veteran was admitted to VA inpatient treatment for 
alcohol abuse/dependence in Marcy 1993.  The veteran denied 
using cocaine, and there is no mention of any other drugs.

The veteran had a psychiatric examination in June 1994 in 
which he admitted alcohol abuse but denied any drug abuse.  
However, in a June 1994 VA medical certificate, the veteran 
admitted to smoking marijuana 3-4 times per week in addition 
to alcohol dependence; he denied any other substance abuse.  
Later the same month he admitted to a VA clinician that he 
had started smoking crack cocaine.

The veteran reported to a VA psychiatric examiner in 
September 1997 that he had history of alcohol abuse, but quit 
in 1995; he also quit stimulants (including cocaine) in 1995 
and had no history of opiates.  He reported distant history 
of cannabis, occasional use of sedatives, and occasional use 
of antidepressants.

The file shows that the veteran has had an intermittent 
history of abuse of drugs other than alcohol.  The veteran 
asserts that, like his history of alcohol abuse (for which 
secondary service connection has been granted), such abuse is 
secondary to his service-connected PTSD.

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995). 

In this case, the file contains extensive VA mental health 
treatment notes documenting the veteran's counseling for PTSD 
and his bouts with alcohol and drug abuse.  While there is 
arguably some evidence therein that the veteran's PTSD 
aggravated his tendency to abuse alcohol, there is no similar 
indication that the PTSD caused or aggravated the veteran's 
occasional adventures with crack cocaine, marijuana and other 
drugs.

The Board also notes that the veteran's alcohol abuse caused 
an actual medical disability (addiction to alcohol, with 
resultant medical and legal effects) whereas the veteran's 
occasional forays into abuse of drugs other than alcohol are 
not shown to have resulted in such disability. 
 
The veteran has presented no lay evidence for the Board to 
consider.

The Board accordingly finds that the criteria for service 
connection for drug abuse as secondary to the service-
connected PTSD must be denied.


Benefit of the doubt

In adjudicating the service connection claims above the Board 
has carefully considered the benefit-of-the-doubt rule.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case the preponderance of the evidence is against the 
claims for service connection, and the benefit-of-the-doubt 
rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


C.  Evaluation of Service-Connected Left Wrist Disorder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, the Board notes at this point that the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board has considered all evidence of severity since the 
claim for increased was filed in August 1994.  The Board's 
adjudication of this claim therefore satisfies the 
requirements of Hart.  

Disabilities of the wrist are rated under the criteria of 
38 C.F.R. § 4.71a, Diagnosis Codes (CDs) 5214 (ankylosis) and 
5215 (limitation of motion).  Neurological or muscle 
injuries, if present, are separately rated and combined, not 
to exceed rating for loss of use of the hand. 

The rating criteria distinguish between the major (dominant) 
and minor (non-dominant) hand.  Medical examination reports 
establish that the veteran is right-handed; his left wrist is 
accordingly the minor wrist.

The rating criteria of DC 5214 (ankylosis) for the minor 
wrist are as follows.  A rating of 40 percent is assigned for 
unfavorable ankylosis, in any degree of palmar flexion or 
with ulnar or radial deviation.  A rating of 30 percent is 
assigned for ankylosis in any other position except 
favorable.  A rating of 20 percent is assigned for favorable 
ankylosis in 20-30 degrees of dorsiflexion.  

The rating criteria of DC 5215 (limitation of motion) for the 
minor wrist are as follows.  A rating of 10 percent is 
assigned for dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm; there are no 
ratings higher than 10 percent under this DC.

The Board notes that under the VA rating schedule normal 
range of motion of the wrist is dorsiflexion (extension) to 
70 degrees, palmar flexion to 80 degrees, ulnar deviation to 
45 degrees, and radial deviation to 20 degrees.  38 C.F.R. 
§ 4.71a, Plate I. 
 
Finally, VA must consider "functional loss" of a 
musculoskeletal disability separately from consideration 
under the Diagnostic Codes, and must consider the effect of 
pain and weakness when rating a service-connected disability 
on the basis of limitation of range of motion.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 
7 (1996).  

Functional loss due to pain is to be rated at the same level 
as functional loss when flexion is impeded.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1993).  VA must consider 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful with use.  38 C.F.R. § 4.40.

The veteran had a VA C&P examination in September 1994 in 
which the veteran complained of pain in the left wrist with 
use.  The examiner diagnosed status post left wrist fracture 
with chronic pain upon flexion and extension but without 
range of motion deficits.

The veteran had a VA examination of the left wrist in 
September 2002 in which the veteran complained of pain, 
weakness, stiffness, instability, giving way, fatigability, 
and lack of endurance; he denied swelling, heat, redness or 
locking.  The veteran reported taking over-the-counter pain 
medication, with flare-ups if he forgot to take the 
medication.  

On examination dorsiflexion was to 66 degrees and palmar 
flexion was to 74 degrees.  Motion stopped when pain began.  
There was marked prominence of the left styloid process of 
the wrist, and the right wrist was markedly and noticeably 
larger and more muscular than the left.  There was evidence 
of pain on motion, and the joint function was noted as 
additionally limited by pain. There was also guarding.  There 
was some instability, weakness, and tenderness but no 
redness, heat or abnormal movement.  X-ray was normal.  The 
examiner's diagnosis was post-fracture arthralgia joint 
disease of the left wrist, with slight loss of function due 
to pain.  

The veteran had a VA general medical examination in April 
2004 during which he complained of left wrist pain.  The 
examiner noted normal range of motion.

Based on the evidence above, the Board finds that the 
veteran's pain on motion of the wrist has met the criteria 
for a rating of 10 percent under DC 5215 for the period on 
review.

The Board has considered whether a rating higher than 10 
percent is appropriate.  However, a rating of 10 percent is 
the highest rating available for limitation of motion under 
DC 5215.  A higher rating of 30 percent under DC 5214 
requires ankylosis, and the veteran's wrist is not shown to 
be ankylosed to any degree.

Further, the veteran is shown to be able to achieve near-
normal range of motion despite the pain.  The Board 
accordingly finds that a rating of 10 percent is appropriate 
compensation for additional limitation of function caused by 
pain, weakness, and other De Luca factors.

In adjudicating this issue the Board has considered the 
benefit-of-doubt doctrine.  In this case the veteran's 
disability picture more closely approximates a compensable 
rating, and the doctrine applies.  Gilbert, 1 Vet. App. at 
55; Ortiz, 274 F.3d 1361.

Accordingly, with resolution of the doubt in favor of the 
veteran, the Board finds that a rating of 10 percent, but not 
more, is warranted for the veteran's service-connected left 
wrist disability.

  
D.  Entitlement to Nonservice-Connected Pension

VA will pay a pension to each veteran of a period of war who 
is permanently and totally disabled from non-service-
connected disability not the result of his own misconduct.  
38 U.S.C.A. § 1521.  

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service connected.  Total disability will be considered to 
exist when there is present any impairment of mind or body 
that is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a).  

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person; disease and injuries of long 
standing that are actually totally incapacitating will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  Permanent total disability pension ratings will be 
authorized for congenital, developmental, hereditary or 
familial conditions provided the other requirements for 
entitlement are met.  38 C.F.R. § 3.342(b).

The record shows that the veteran meets the standard of at 
least 90 days service during wartime.  The question 
accordingly is whether he has been unable to follow 
substantially gainful employment.

"Substantially gainful employment" is that employment which 
is ordinarily followed by the non-disabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides.  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

Marginal employment is not considered to be substantially 
gainful employment, and is generally deemed to exist when a 
veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person; marginal 
employment may also be found to exist on a facts-found basis 
when earned annual income exceeds the poverty level.  
38 C.F.R. § 4.16(a). 

The veteran currently has the following service-connected 
disabilities: alcohol abuse (rated as 10 percent disabling), 
PTSD (rated as 10 percent disabling), alcoholism (rated as 10 
percent disabling), residuals of left wrist fracture (rated 
as 10 percent disabling by the Board's action above), and 
residuals of fracture of the left ulnar styloid (rated as 
noncompensable).  

Accordingly, even with the Board's grant of a 10 percent 
evaluation for the left wrist disability, the veteran does 
not meet the schedular threshold for a temporary rating for 
unemployability due to service-connected disabilities (TDIU); 
i.e., one service-connected disability rated at least 60 
percent, or multiple service-connected disabilities in which 
at least one is rated at 40 percent or higher and the 
combined disability is at least 70 percent.  See 38 C.F.R. §§ 
4.16, 4.17.

The veteran applied for SSA disability benefits in March 
1993.  In that claim he stated that he had last worked as a 
Greyhound bus driver; he stopped working in August 1992 due 
to a heart attack that made strenuous activity difficult; he 
also cited upper and lower back pain due to residuals of an 
automobile accident, psychiatric problems (schizophrenia, 
depression and PTSD), plus drug and alcohol abuse.  

In May 1993 Dr. HRB examined the veteran and submitted a 
report to the Department of Social Services.  Dr. HRB noted 
impression of chronic lumbosacral spine strain and sprain, 
and also status post myocardial infarction times two.  Dr. 
HMB stated an opinion that the veteran was permanently and 
totally disabled from any and all work.

The SSA denied the veteran's initial claim for disability 
benefits in September 1993 based on the veteran's failure to 
cooperate.  The veteran reapplied for SSA disability benefits 
in May 1994.  The veteran stated that his last employment was 
as a pharmacy worker from April 1993 to August 1993, 5 days 
per week at $9.50 per hour; per subsequent interviews, this 
position was as a laborer in a VA pharmacy warehouse. 

In December 1997 an Administrative Law Judge (ALJ) ruled that 
the veteran was not entitled to SSA disability benefits.  The 
ALJ determined that the veteran had a severe impairment or 
combination of impairments, but nonetheless retained the 
residual functional capacity to return to the work he had 
performed in the past. In making that determination the ALJ 
cited extensive medical treatment notes, diagnostics by 
specialists, and testimony by the veteran before the ALJ.

The SSA ALJ specifically found in relevant part that the 
veteran had not engaged in substantial employment since 
August 1993; that the veteran's statements concerning his 
impairments and their impact on his employability were not 
entirely credible due to discrepancies between those 
statements and the medical evidence of record; that the 
veteran had past relevant work as a computer operator that 
did not require work functions precluded by his current 
medically-determinable impairments; that the veteran's 
impairments did not prevent him from performing his past 
relevant work; and, that medical evidence established the 
veteran would not be disabled if he stopped using alcohol and 
drugs.

A September 2002 VA medical examination notes that the 
veteran was currently employed in the sales department of 
Sam's Department Store.

The veteran had a VA general medical examination in April 
2004 for the purpose of determining employability.  The 
examiner noted that the veteran was an alcoholic who was 
currently drinking.  The veteran was also noted to be 
hypertensive (controlled with medication) and to have history 
of heart attack in 1992 (but no current symptoms).  The 
veteran complained of current pain in the left wrist and in 
both knees.  The examiner diagnosed hypertension with no 
apparent complications; past history of mycrocytic anemia; 
current alcoholism; and, degenerative joint disease of both 
knees and arthralgia of the left wrist, with no significant 
loss of function.

The veteran had also had a VA psychiatric examination in 
April 2004 in which the examiner diagnosed the veteran with 
PTSD, bereavement over the death of his wife, and alcohol 
abuse.  The examiner stated an opinion that the veteran was 
not considered unemployable from a psychiatric point of view.

Based on the evidence above, the Board finds that the veteran 
is not shown to be unemployable due to his service-connected 
and nonservice-connected medical and psychiatric 
disabilities.  Specifically, those disabilities do not 
prevent the veteran from obtaining and performing sedentary 
employment commensurate with his age, education, and 
training.

The Board has carefully considered the May 1993 letter from 
Dr. HRB stating an opinion that the veteran was permanently 
and totally disabled from any and all work due to his upper 
and lower back pain.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).

In this case, Dr. HRB's opinion is refuted by the fact that 
the veteran in fact had gainful employment as a VA stockroom 
assistant through August 1993.  As noted by the SSA ALJ, who 
reviewed Dr. HRB's opinion in the context of the overall 
record, the veteran was simply not shown to be unemployable.

The veteran has presented no lay evidence in support of his 
claim for the Board to review.  However, the Board has 
reviewed the veteran's assertions of disability as presented 
in his applications for SSA disability benefits.  As noted 
above, the carefully-reasoned finding of the SSA ALJ was that 
the veteran in fact was not unemployable, and that his 
assertions to the contrary were not entirely credible.

Based on the evidence and analysis above, the Board finds 
that the criteria for permanent and total rating for 
nonservice-connected disability pension purposes are not met.  
Accordingly, the claim must be denied.

In adjudicating this issue the Board has considered the 
benefit-of-doubt doctrine.  In this case the evidence 
preponderates against the claim and the doctrine does not 
apply.  Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 1361.


ORDER

As new and material evidence to reopen the claim of service 
connection for malaria has not been received, the appeal to 
this extent is denied.   

Service connection for tuberculosis is denied.

Service connection for gout is denied.

Service connection for a lung condition, claimed as due to 
exposure to Agent Orange, is denied.

Service connection for drug abuse, claimed as secondary to 
the service-connected PTSD, is denied.

An evaluation of 10 percent for the service-connected 
residuals of a left wrist fracture is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

A permanent and total disability evaluation for pension 
purposes is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


